DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim for foreign priority. 
This application is a continuation of International Application No. PCT/CN2018/080359 filed on 3/23/2018.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/1/2020 and 5/14/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1, it is suggested to replace “receiving, by the first base station, a handover request acknowledgement message from a second core network” the second core network” for clarity.
In claim 11, it is suggested to replace “receive a handover request acknowledgement message from a second core network” (line 13) with “receive a handover request acknowledgement message from the second core network” for clarity.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 11:
Claim 11 recites a limitation “the first base station” in line 9. There is insufficient antecedent basis for the limitation in the claim.

Regarding claims 12-20:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 8, 9, 11, 12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE Corporation, Sane Chips (“Consideration on mobility for E-UTRA connected to 5GC”, 3GPP TSG-RAN WG2 Meeting #99bis, R2-1710421, Oct. 9-13, 2017, hereinafter ZTE) in view of Tenny et al. (US 2018/0324651 A1, hereinafter Tenny).

Regarding claim 1:
ZTE teaches a method for handover (see, ZTE: Figure 3. Ng-eNB/5GC to eNB/EPC handover procedure), comprising: 
sending, by the first base station, a handover request message to a first core network to complete UE context preparation at a second core network side (see, ZTE: Figure 3, “1. Hanover required” message send from the ng-eNB (e.g., a first base station) to the AMF (e.g., a first core network) and “2.Relocation request” message sent from the AMF to the MME (e.g., a second core network) that includes Target E-UTRAN Node ID, Source to Target Transparent Container, mapped MM and SM EPS UE Context (default and dedicated GBR bearers)); and 
receiving, by the first base station, a handover request acknowledgement message from a second core network (see, ZTE: Figure 3, “6. Handover command” message received by the ng-eNB (e.g., the first base station) sent from the MME (e.g., the second core network) via the AMF in response to the Relocation Request above in step 2), and 
sending a handover command to a terminal, to enable the terminal to send a handover complete message to the second base station (see, ZTE: Figure 3, “7. Handover command” message sent from the ng-eNB (e.g., the first base station) to the UE in order for the UE to access eNB (e.g., the second base station) and send a “8. Handover Complete” message to the eNB.).
	ZTE does not explicitly teach wherein adding, by a first base station, a second base station as a Secondary Node (SN) in a Dual Connectivity (DC) network, wherein the first base station is a Master Node (MN) in the DC network; and wherein the handover request message to the first core network is used to instruct a role switching between the SN and the MN in the DC network. 
In the same field of endeavor, Tenny teaches wherein adding, by a first base station (e.g., Source Node), a second base station (e.g., Target Node) as a Secondary Node (SN) in a Dual Connectivity (DC) network, wherein the first (see, Tenny: Fig. 5, S521 and S523 and para. [0074], “Source node 507 sends message including a combined PSCell addition request and a role change indication to target node 509. … Target node 509 sends a combined PSCell addition and role change acknowledge message to the source node 507”); and wherein the handover request message to the first core network is used to instruct a role switching between the SN and the MN in the DC network (see, Tenny: Fig. 5, S533 and para. [0075], “Source node 505 sends a path update to the core network (event 533). The path update may alternatively serve as an indicator of the role change at source node 507 and target node 509.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE to include the teachings of Tenny in order to perform a DuCo handover in a dual connectivity communication system with a combined PSCell addition and role change (see, Tenny: Abstract and para. [0005]). 

Regarding claim 2:
As discussed above, ZTE in view of Tenny teaches all limitations in claim 1.
	Tenny further teaches wherein before adding, by the first base station, the second base station as the SN in the DC network (see, Tenny: Fig. 5, S519 prior to S521 and S523), receiving, by the first base station, a first measurement report for triggering a handover event and a second measurement report for (see, Tenny: Fig. 5, S519 and para. [0074], “UE 505 transmits a measurement report to source node 507 (event 519). The measurement report is an event trigger for the combined PSCell addition and role change event.” Here, the UE transmits a role change event (e.g., HO required from SN to TN) (e.g., a first measurement report) and a PSCell addition event (e.g., a second measurement report). Also, para. [0070] and para. [0073] for a two-step DuCo handover with a combined PSCell addition and role change.), determining, according to the first measurement report and the second measurement report, that the second base station needs to be added as the SN in the DC network and a handover from a source cell to a target cell is required to be performed, wherein a base station of the source cell is the first base station, and a base station of the target cell is the second base station (see, Tenny: para. [0073] for a two-step DuCo handover with a combined PSCell addition and role change. Also, para. [0070]).

Regarding claim 5:
As discussed above, ZTE in view of Tenny teaches all limitations in claim 1.
ZTE in view of Tenny further teaches wherein the handover request message carries the following information: a global cell identity of a target cell corresponding to the second base station (see, ZTE: Fig. 3 and Step 1, “1. A source ng-eNB … sends a Handover Required message (specified in TS38.413) which includes the Target eNB ID”), and third indication information, wherein the third indication information is to indicate the role switching between the SN and the MN in the DC network (see, Tenny: para. [0075], “Source node 505 sends a path update to the core network (event 533). The path update may alternatively serve as an indicator of the role change at source node 507 and target node 509.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE to include the teachings of Tenny in order to perform a DuCo handover in a dual connectivity communication system with a combined PSCell addition and role change (see, Tenny: Abstract and para. [0073]). 

Regarding claim 6:
As discussed above, ZTE in view of Tenny teaches all limitations in claim 1.
	Tenny further teaches wherein the role switching between the SN and the MN in the DC network comprises: configuring Signaling Radio Bearers (SRBs) on the MN in the DC network to the SN, to implement the role switching between the SN and the MN (see, Tenny: para. [0087] teaches wherein the role switching between the source node 707 (e.g., MN) and the target node 709 (e.g., SN) is performed in accordance with a split bearer configuration (e.g., SRBs). Para. [0088] teaches wherein “the Source node 707 sends a role change and PSCell release request message to target node 709 (event 741). Target node 709 sends message including a role change acknowledgement and a PSCell release indication to source node 707 (event 743).”), wherein a data recovery operation is performed in Packet Data Convergence Protocol (PDCP) layer during the role switching between the SN and the MN in the DC network (see, Tenny: para. [0089] teaches wherein “Any further data
received from the core network is forwarded to target node 709 as packet data convergence protocol (PDCP) protocol data units (PDUs) to be delivered on a radio bearer of target node 709. Source node 707 sends a path update to the core network (event 751). The path update starts delivery of data from the core network to target node 709 (operating as PCell). The path update may alternatively serve as an indicator of the role change at source node 707 and target node 709.” Further details on the data recovery operation is described in para. [0092]).

Regarding claim 8:
As discussed above, ZTE in view of Tenny teaches all limitations in claim 1.
	ZTE further teaches wherein the second core network sends a UE context setup message to the second base station to enable the second base station to complete the UE context preparation when the first base station receives the handover request acknowledgement message from the second core network (see, ZTE: Figure 3, Step 3: “The MME requests the target eNB to establish the bearer(s) by sending the message Handover Request message (specified in TS36.413). This message also contains a list of EPS Bearer IDs that need to be setup.”).

Regarding claim 9:
As discussed above, ZTE in view of Tenny teaches all limitations in claim 1.
	Tenny further teaches wherein receiving, by the first base station, a Radio Resource Control (RRC) release message from the second base station, and releasing an RRC configuration at the first base station side (see, Tenny: Fig. 7, event 743, para. [0088], “Target node 709 sends message including a role change acknowledgement and a PSCell release indication to source node 707”, and para. [0089], “The reconfiguration procedure ends the over the air (OTA) data transmission from source node 707.”).

Regarding claim 11:
	Claim 11 is directed towards an apparatus (see, Tenny: Fig. 14B and para. [0132], a base station) for handover, comprising: a processor (Processing Unit 1450); a memory (Memory 1458) for storing a computer program executable by the processor; and a transmission device (transceiver TRX 1452), wherein the processor is configured to run the computer program to control the transmission device to perform the method of claim 1 with no additional limitations. Therefore, claim 11 is rejected under similar rationale to claim 1.

Regarding claim 12: 
Claim 12 is directed towards the apparatus of claim 11 that is further limited to perform the similar features to claim 2. As such, claim 12 is rejected under similar rationale to claim 2.

Regarding claim 15:
Claim 15 is directed towards the apparatus of claim 11 that is further limited to perform the similar features to claim 5. As such, claim 15 is rejected under similar rationale to claim 5.

Regarding claim 16:
Claim 16 is directed towards the apparatus of claim 11 that is further limited to perform the similar features to claim 6. As such, claim 16 is rejected under similar rationale to claim 6.

Regarding claim 17:
As discussed above, ZTE in view of Tenny teaches all limitations in claim 16. 
ZTE in view of Tenny teaches wherein the role switching between the SN and the MN in the DC network is performed during a process of generating the UE context at the second core network through coordination between the first core network and the second core network (see, Tenny: para. [0109] teaches a process of generating the UE context wherein “The target node establishes a UE context for the UE (block 957), thereby performing the PSCell addition.” As discussed above, the target node of Tenny of is equivalent to the second base station (e.g., eNB) connected to the second core network (e.g., MME) of ZTE in Fig. 3. Further, Step 5 of Fig. 3 in ZTE teaches wherein the UE context at the MME is generated through the coordination between the AMF and the MME, and the role switching between the SN and the MN is taught by Tenny as discussed above. Tenny, in para. [0091], teaches the role switching of the target base node 709 (in events 741 and 743 which) occurs after completing a path switch (e.g., switching from AMF to MME) in order for the core network (e.g., the second core network) immediately set up a SN SCG bearer with the generated UE context.).

Regarding claim 18:
As discussed above, ZTE in view of Tenny teaches all limitations in claim 16. 
Tenny further teaches wherein in a case that SN addition is accompanied by a change in a bearer type, the second base station performs the role switching after completing the change in the bearer configuration type in the SN addition operation (see, Tenny: para. [0091] teaches wherein an optional path switch request (i.e., change in the bearer configuration type; event 729) is performed in order for the core network immediately set up a SN SCG bearer and the role switching of the target base node 709 (in events 741 and 743 which) occurs after completing the event 729.).

Regarding claim 20:
Claim 20 is directed towards the apparatus of claim 11 that is further limited to perform the similar features to claim 8. As such, claim 20 is rejected under similar rationale to claim 8.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Tenny further in view of Pakniat et al. (US 2019/0357095 A1, hereinafter Pakniat) claiming benefit to and fully-supported by US provisional applications 62/570,341 filed on Oct. 10, 2017.

Regarding claim 3: 
As discussed above, ZTE in view of Tenny teaches all limitations in claim 2.
ZTE in view of Tenny does not explicitly teach wherein the measurement report carries first indication information, and the first indication information is to indicate whether the second base station is standalone or non-standalone; and wherein the handover request message is sent to the first core network by the first base station when the first indication information indicates that the second base station is standalone.
Pakniat teaches wherein the measurement report carries first indication information, and the first indication information is to indicate whether the second base station is standalone or non-standalone (see, Pakniat: para. [0023] teaches wherein “Once the UE determines whether the NR cell is an SA, NSA or both SA/NSA, the UE includes identification information identifying whether the NR cell is an SA, NSA, or both SA/NSA in a measurement report and sends the measurement report to the serving node.”, support is found in para. [0023] of 62/570,341.); and wherein the handover request message is sent to the first core network by the first base station when the first indication information indicates that the second base station is standalone (see, Pakniat: para. [0088] teaches wherein “If neighbor NR cell supports only SA NR, and the UE also supports SA mode, the eNB may decide to initiate IRAT mobility.”, support is found in para. [0048] of 62/570,341.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE in combination of Tenny to include the teachings of Pakniat in order to initiate an inter-RAT mobility (see, Pakniat: para. [0088]). 

Regarding claim 4:
As discussed above, ZTE in view of Tenny teaches all limitations in claim 1.
ZTE in view of Tenny does not explicitly teach wherein receiving, by the first base station, second indication information from the second base station, wherein the second indication information is to indicate whether the second base station is standalone or non-standalone; and wherein the handover request message is sent to the first core network by the first base station when the second indication information indicates that the second base station is standalone.
In the same field of endeavor, Pakniat teaches wherein receiving, by the first base station, second indication information from the second base station, wherein the second indication information is to indicate whether the second base station is standalone or non-standalone (see, Pakniat: para. [0083] teaches wherein “a failure to setup the X2 interface between the source eNB and the gNB may provide an indication to the source eNB that the gNB hosting the SA NR cell supports just SA. In some embodiments, the source eNB may successfully setup an X2 interface with the gNB hosting the SA NR cell. In this embodiment, the gNB hosting the SA NR cell may support both SA and NSA”, support is found in para. [0043] of 62/570,341.); and wherein the handover request message is sent to the first core network by the first base station when the second indication information indicates that the second base station is standalone (see, Pakniat: para. [0088] teaches wherein “If neighbor NR cell supports only SA NR, and the UE also supports SA mode, the eNB may decide to initiate IRAT mobility.”, support is found in para. [0048] of 62/570,341.).
ZTE in combination of Tenny to include the teachings of Pakniat in order to initiate an inter-RAT mobility (see, Pakniat: para. [0088]). 

Regarding claim 13:
Claim 13 is directed towards the apparatus of claim 12 that is further limited to perform the similar features to claim 3. As such, claim 13 is rejected under similar rationale to claim 3.

Regarding claim 14:
Claim 14 is directed towards the apparatus of claim 11 that is further limited to perform the similar features to claim 4. As such, claim 14 is rejected under similar rationale to claim 4.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Tenny further in view of Chen et al. (US 2018/0249331 A1, hereinafter Chen).

Regarding claim 7:
As discussed above, ZTE in view of Tenny teaches all limitations in claim 1. 
ZTE in view of Tenny does not explicitly teach wherein the handover command carries a second key corresponding to the second core network, to enable the terminal to decrypt a received second data based on the second key, and to decrypt a received first data based on a first key corresponding to the first core network.
In the same field of endeavor, Chen teaches wherein the handover command carries a second key corresponding to the second core network, to enable the terminal to decrypt a received second data based on the second key, and to decrypt a received first data based on a first key corresponding to the first core network (see, Chen: para. [0142] teaches wherein the MeNB (e.g., the first base station connected to the first core network) collects key update information for all SeNBs (i.e., each base station connected to each core network) and adds to the RRC reconfiguration request (i.e., handover command) to the UE in order for the UE to activate and encryption and decryption procedure.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE in combination of Tenny to include the teachings of Chen in order to send key update and to trigger the UE to activate an encryption and decryption procedure with updated key information via a handover command (e.g., RRC reconfiguration request to the UE) (see, Chen: para. [0021]). 

Regarding claim 19:
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Tenny further in view of Hapsari et al. (US 2017/0289871 A1, hereinafter Hapsari).

Regarding claim 10:
As discussed above, ZTE in view of Tenny teaches all limitations in claim 1. 
ZTE in view of Tenny does not explicitly teach wherein in response to removing the first base station in the DC network, a Secondary Cell Group (SCG) bearer or a split bearer in the DC network is configured to a Master Cell Group (MCG) bearer.
In the same field of endeavor, Hapsari teaches wherein in response to removing the first base station in the DC network, a Secondary Cell Group (SCG) bearer or a split bearer in the DC network is configured to a Master Cell Group (MCG) bearer (see, Hapsari: para. [0007] teaches wherein “when the SCG is released …, the Split Bearer or the SCG Bearer is reconfigured as an MCG Bearer”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE in Tenny to include the teachings of Hapsari in order to establish a bearer between an MeNB and a mobile station as an MCG bearer after completing a handover (see, Hapsari: para. [0007-0008]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471